Citation Nr: 0001145	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-37 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
including residuals of hepatitis.

2.  Entitlement to service connection for a gastrointestinal 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  


INTRODUCTION

The veteran had active military service from January 1954 to 
March 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 13, 1993, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs, which held that new and 
material evidence sufficient to reopen claims for service 
connection for a liver disorder and a gastrointestinal 
disorder had not been received following prior final denials 
of service connection many years earlier.  By a decision of 
June 2, 1998, the Board held that evidence received since an 
unappealed rating decision of November 16, 1956, denying 
service connection for a gastrointestinal disorder and since 
a Board decision of December 12, 1957, denying service 
connection for hepatitis was, in fact, new and material and 
therefore sufficient to reopen the claims.  The Board 
remanded both issues to the RO for further adjudication of 
the claims on their merits.  The RO thereafter denied service 
connection for both of the disabilities at issue and returned 
the record to the Board for further review on appeal.

The Board then referred the record to a VA medical facility 
pursuant to 38 U.S.C.A. §§ 5107(a) and 7109 (West 1991) and 
38 C.F.R. § 20.901 (1999) to obtain a medical opinion for use 
in resolving medical questions arising from the appeal as set 
forth in Veterans Health Administration (VHA) Directive 10-
95-040.  A memorandum containing the requested opinion was 
received in June 1999 from a staff physician in 
gastroenterology at the VA Medical Center in Minneapolis, 
Minnesota.  In accordance with Thurber v. Brown, 5 Vet. App. 
119 (1993), through his representative, the veteran was 
furnished a copy of the opinion and offered a period of 60 
days in which to submit any additional evidence or argument 
pursuant to 38 C.F.R. § 20.903 (1999).  On July 23, 1999, the 
representative forwarded the opinion to the veteran and 
advised him of his right to submit additional argument or 
evidence to rebut the opinion.  The veteran did not respond.  
The requirements of Thurber have been satisfied, and the 
Board will now review the appeal on the basis of all of the 
evidence of record.  



FINDINGS OF FACT

1.  Hepatitis or other liver disease was not demonstrated 
during service or within one year after separation, and the 
post service medical records do not establish the presence of 
a liver disorder or hepatitis related to military service.  

2.  During service the veteran was treated for 
gastrointestinal symptomatology for which no definite 
diagnosis was established.  

3.  The symptoms treated during service are not shown to have 
represented a chronic disorder.  

4.  The post service gastrointestinal disorder diagnosed 
primarily as diverticulosis is not shown to be related to 
service or to findings reported on a barium enema during 
service.  


CONCLUSIONS OF LAW

1.  A liver disorder, including hepatitis, was not incurred 
in or aggravated by active military service, and hepatitis 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  

2.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(b) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Factual Background.

Service medical records show that no liver or 
gastrointestinal disorder was reported on examination for 
induction.  During service the veteran was admitted to an Air 
Force hospital on January 13, 1956, for increasing lethargy, 
weight loss, diminished appetite, and right flank pain.  A 
history of treatment for prostatitis was reported.  Multiple 
workups during service produced no findings of hepatitis.  
Liver studies were performed.  A barium enema revealed 
"smoothing" of the colonic mucosa with questionable 
evidence of ulceration along the left side of the colon.  The 
radiologist felt that the possibility of a severe colitis or 
other chronic digestive disorder could not be ruled out.  A 
sigmoidoscope was normal.  A small rectal mass was deemed to 
be an old clot in a vein.  No disorder other than prostatitis 
was identified.  No treatment was given during the 
hospitalization other than prostatic massages.  The final 
diagnosis was prostatitis, chronic, nongonococcic, organism 
undetermined.

The veteran filed his original claim for VA disability 
compensation in May 1956, listing a liver condition and a 
"bowel and intestinal condition" among the disorders claimed.  
A VA general medical examination was performed in July 1956.  
No liver or gastrointestinal abnormalities were noted.  The 
diagnosis was chronic anxiety state with symptoms referable 
to multiple systems.

In a statement dated in October 1956, was received from J. F. 
Hurdle, M.D., who first saw the veteran in May 1956 for 
multiple complaints which included backache, liver trouble, 
lassitude and easy fatigability of 4 to 6 months' duration.  
He indicated that on examining the veteran's service medical 
records, he found no mention of impaired liver function tests 
or pathology other than a chronic prostatitis which cleared 
under conservative management.  Liver function tests were 
normal, as were other studies.  When seen in July 1956, there 
was little or no improvement of his presenting complaints.  
Dr. Hurdle noted a definite possibility of a psychogenic 
origin to these symptoms and a remote possibility of residual 
encephalopathy from past mononucleosis.  

In October 1956, B. W. Lafene, M.D., of the Kansas State 
College, reported that since returning to school the veteran 
had had a recurrence of symptoms highly suggestive of 
duodenal ulcer.  A gastroanalysis showed increased free acid 
and a stool examination disclosed occult blood.  Lay 
statements dated in October 1956 were received from [redacted]
[redacted], Mrs. [redacted], and [redacted] pertaining to the 
veteran's medical problems during service.

The veteran was hospitalized at a VA facility in October 1956 
for investigation of a possible peptic ulcer.  He reported 
that after discharge from service he had noted the onset of 
aching in his legs and back, tiredness, irritation of the 
conjunctiva, "yellowness" of the skin at times and poor 
appetite.  A gastrointestinal series showed no evidence of 
ulcer or malignancy of the upper gastrointestinal tract.  A 
colon X-ray showed spasm of the entire left colon after 
evacuation of the barium and was regarded as normal.  A small 
bowel series showed no evidence of pathology.  Sigmoidoscopic 
examination was negative to 18 centimeters.  There was no 
evidence of peptic ulcer.  A physician expressed the belief 
that "this patient had an attack of hepatitis approximately 
one year ago; that he may still be showing the effects, 
fatigue and exhaustion, of this disease."  The diagnosis was 
observation for peptic ulcer, no gastrointestinal disease 
found.

Further medical statements from Dr. Lafene dated in January 
and April 1957 are of record.  Dr. Lafene reported that in 
October 1956 he ordered a glucose tolerance test which showed 
altered liver function and that in December 1956 a liver 
examination at the University of Kansas Medical Center 
indicated that an infectious hepatitis must have existed in 
the near past.  In the January 1957 statement, Dr. Lafene 
related that the veteran had been hospitalized at the 
University of Kansas Medical Center from December 17 through 
December 22, 1956.  The report stated the following:  

Transaminase 15 GOT units.  Serum iron 
98.  24-hr. urinary urobilinogen was 5.4 
mg.  Hepatogram:  SB-D 0.2, SB-T 1.1, AP 
1.1, CC 3 plus, TT 8, Sa 4.91, SG 1.96, 
TC 185 with 69% esters.  ESP retention 
4%.  

On 12/20/56, a liver biopsy was done and 
the report is "sections of liver showing 
cords of branching and anastomosing 
epithelial cells with ovoid nuclei and 
plump cells with pale to pink granular 
cytoplasm.  Many nuclei contain 
glycogen."  

Their report states:  "It is felt 
entirely possible that the patient may 
have had hepatitis one year ago and the 
hepatogram shows borderline changes 
consistent with that of a chronic 
hepatitis.  There is no particular 
evidence of this in the liver biopsy 
other than the glycogen in the cells.  It 
is felt that the liver function should be 
observed but this is not a large problem 
at the present time."  

In a statement dated in April 1957, E. W. Christmann, M.D., 
expressed the opinion that the veteran had had infectious 
hepatitis.

In May 1957 the veteran submitted statements from his wife 
and a service associate, [redacted], who provided 
descriptions of the veteran's symptoms during and after 
service. 

On the basis of the foregoing evidence, the Board held in 
December 1957 that service connection for hepatitis was not 
warranted. 

In October 1995 the veteran requested that the claim for 
service connection for a liver disorder be reopened.  In 
support of the request, he submitted duplicate copies of 
service medical records already on file.  Also included were 
records from the Hutchinson Clinic covering the period from 
1961 to December 1991.  An entry dated in October 1961 noted 
a diagnosis of probable duodenal ulcer.  An upper GI series 
was to be performed but no results were later reported.

In May 1996 the veteran submitted copies of VA outpatient 
treatment records pertaining to the period from September 
1995 to April 1996.  Treatment entries include notations of 
irritable bowel syndrome for which Metamucil was prescribed.  

In May 1996 the veteran submitted a number of additional 
medical records.  Included were copies of additional service 
medical records, which had not previously been received, 
showing the results of liver and biliary function tests 
performed in January 1956 and of an upper gastrointestinal 
series and barium enema examination in January 1956.  
Additional private medical records were also received.  A 
November 1992 barium enema examination was interpreted to 
show moderate diverticulosis.  Treatment records covering the 
period from August to November 1994 contain an entry dated 
August 6, 1992, describing the sudden onset of left lower 
quadrant pain 3 or 4 days earlier.  Subsequent entries show 
evaluation for continuing pain thought to be due to 
diverticulosis.  

In August 1995 the veteran submitted additional copies of the 
aforementioned records from the Hutchinson Clinic dated from 
1961 to 1991.  In addition to the October 1991 notation of 
probable duodenal ulcer, the records show several references 
to hemorrhoids which were surgically treated.  The veteran 
has also submitted copies of statements dated in April 1996 
and July 1996 from D. L. Castellone, M.D., who reported being 
the veteran's primary care physician for several years.  In 
the earlier statement, Dr. Castellone, indicated that he had 
reviewed service medical records and that it appeared that 
blood work from 1956 showed possible hepatobiliary 
dysfunction and that a barium enema had showed possible 
colitis on the left side of the colon.

In June 1996 the veteran underwent a colonoscopy at a private 
facility which showed severe left colon diverticulosis and 
spasm.  

In September 1998 the veteran submitted a photocopy from a 
June 1995 Johns Hopkins Medical letter entitled The ABC's of 
Hepatitis.  Also submitted were copies of refill/renewal 
slips from various medications.  Following the return of the 
file to the Board for further review on appeal, the Board 
forwarded the record in this case to a physician at a VA 
medical facility to obtain an additional medical opinion.  
The following memorandum was received, the pertinent portions 
of which are quoted verbatim.  

CHART REVIEW

Q  Did the veteran have hepatitis or 
other liver disorder in service, and, if 
so, state the diagnosis of the disorder 
as precisely as possible?

A:  The veteran was on active duty 
January 1954 to March 1956.  He had an 
extensive hospitalization from January 
13, 1956 through March 8, 1956 at a USAF 
Hospital.  Symptoms were lethargy, weight 
loss of ten lbs., urinary frequency, 
ejaculatory discomfort, and occassional 
right flank pain.  He had significant 
pyuria on urine exam and was diagnosed 
with chronic prostatitis.  He was treated 
initially prior to hospitalization with 
sitz baths and furadantin with no 
response, and was subsequently 
hospitalized for further treatment.  
Admission history and physical taken in 
January 1956 revealed no evidence of 
hepatitis.  Specifically, there were no 
symptoms that would have reflected 
hepatitis rather his chronic prostatitis, 
and on examination there was no jaundice, 
hepatomegaly, or liver tenderness, or any 
other physical finding referable to liver 
disease.  The patient received a course 
of terramycin 500 mg qid for two weeks, 
and subsequently improved, with continued 
improvement of the urinalysis testing.  
He received a number of liver function 
tests that included:  ceph flocc -2+ 
flocculation at 24 hrs and 3+ at 48 hrs.; 
45 min bromosulfalein test - 5.5% 
retention; thymol turbidity - 4.8 units.  
There was no mention of hepatitis in the 
discharge summary and "He was seen by the 
medical consultant who could not rule in 
any other condition beside prostatitis.   
The medical consultant was not concerned 
over the findings on the barium enema or 
as a regard to other chemistries and no 
further work-up or treatment was felt to 
be indicated..."  After discharge the 
patient was examined in the Nelson 
Clinic, Manhattan, Kansas, on May 22nd, 
1956 for multiple complaints including 
"liver trouble".  The physical 
examination was gathered by Doctors Carl 
J. W. Wilen, Barrett A. Nelson, and J. 
Frank Hurdle.  In a summary letter dated 
October 6, 1956, Dr. Hurdle states that 
the physical findings were "unremarkable" 
and that Complete liver function tests 
were normal.  Dr. Hurdle stated that "in 
examining this patient's air force 
medical records I could find no mention 
of "impaired" liver function tests or 
other pathology other than a chronic 
prostatitis".  

He was then hospitalized from October 9 
through 26, 1956 at the VA Hospital in 
Topeka, Kansas, for evaluation of 
possible peptic ulcer.  He received the 
following tests related to the liver:  
Van den Bergh direct 0.1 mg% indirect 0.9 
mg%; cephalin flocculation 1+ at 24 hrs., 
thymol turbidity 2.5 units, PT time 12.4 
seconds with control of 12.6 seconds; 
Alkaline phosphatase of 5.4 Bodansky 
units; and bromosulfalein test 5% 
retention.  These were not interpreted, 
instead the physician made the comment 
that "it is felt that this patient had an 
attack of hepatitis approximately one 
year ago; that he may still be showing 
the effects, fatigue and exhaustion, of 
this disease."  (R. Chess, MD, and 
R. Wilder, MD).  They offered no evidence 
to support this opinion.  They finally 
concluded from the extensive testing they 
did during this hospitalization that "no 
gastrointestinal disease was found."  I 
believe that the results of these liver 
function tests are normal or minimally 
abnormal, and that is the reason for 
their opinion.  As noted below, these 
tests are no longer used and are 
problematic because of their lack of 
sensitivity and specificity.

It is difficult to interpret the liver 
function tests in the chart because the 
normal range for these tests are never 
listed.  I have consulted the Bockus 
textbook on Gastroenterology from 1965 
for the following information.  
Flocculation and turbidity tests are 
related to the amount of gamma globulin 
in the blood.  None of the flocculation 
or turbidity tests can be considered 
strictly as liver function tests, since 
the protein pattern responsible for 
positive reactions is found in many 
systemic dieases (such as infection) as 
well as in hepatic disorders.  The 
textbook states that a cephalin 
flocculation test has a normal range from 
0 to  4 units.  Bromsulphalein test 
measures the ability of the liver to 
metabolize and remove this dye from the 
blood.  Values less than or equal to 4.0% 
at 45 minutes are considered normal.  It 
has been noted that a variety of systemic 
diseases other than liver disease can 
cause abnormal tests, such as infections.  
My textbook notes that the Bodansky test 
for Alkaline Phosphatase is normal in the 
range of 0.5 to 4.0 Bodansky units.  
Serum iron can be elevated in viral 
hepatitis.  The normal range is 70 to 170 
mg per 100ml.  The GO-T test is a liver 
transaminase enzyme test.  Normal range 
has been reported to be 4-40 units.  The 
Van den Bergh reaction is a measure of 
bilirubin, normal range is approx. up to 
1.0 mg%

Next he was hospitalized at the 
University of Kansas medical center from 
12-17-56 to 12-22-56.  The following 
liver tests were performed.

[Text omitted:  Dr. Lafene's 
January 1957 report, as 
reported above]

They concluded that, "the hepatogram 
shows borderline changes consistent with 
that of a chronic hepatitis".  But, the 
liver biopsy findings are not compatible 
with any form of acute or chronic 
hepatitis.  The finding of glycogen in 
liver cells can be entirely normal.  The 
liver biopsy is a much more accurate test 
than the liver function tests taken from 
blood.  To this day, there is nothing 
more accurate than a liver biopsy to 
determine a diagnosis of liver disease.  
My interpretation of the liver biopsy 
findings from December 1956 is that it is 
within normal limits.  This rules out the 
possibility that the patient had any 
liver disease at that time that played a 
role in his physical and psychological 
symptoms, and also rules out the 
possibility that the patient had any 
chronic liver disease that resulted from 
an infection he obtained while he was in 
the service.  It may be possible to 
obtain this liver biopsy from the 
University of Kansas at this time to 
verify that there is no evidence of 
active or chronic liver disease as of 
December 1956.

In the record two other physicians (Dr. 
Lafene and Dr. Christmann) reviewed the 
above tests on April 20, 1957, and 
concluded "that this man must have had an 
infectious hepatitis" and that "the above 
findings corroborate the diagnosis of a 
previously existant infectious 
hepatitis."  The reason for these 
opinions may be that some of the liver 
tests as listed above were slightly 
abnormal.  This is in disagreement with 
the Air Force doctors and with Dr. 
Hurdle.  Also, I do not believe the liver 
biopsy obtained in 12/56 corroborate the 
existence of hepatitis.  The liver tests, 
because they are not specific, need to be 
interpreted in the total clinical 
context.  Both the air force doctors and 
Dr. Hurdle who examined the patient did 
not conclude there was evidence of liver 
disease.  Therefore I conclude that there 
was no evidence for acute liver disease 
while in the air force hospital and no 
evidence for any form of chronic liver 
disease at any time subsequent to that.

Q:  If the veteran had chronic hepatitis 
or other liver disorder in service, 
describe as precisely as possible any 
clinical ascertainable residuals the 
veteran currently has (if not, state that 
fact)?

A:  As indicated above, there is no 
evidence that the veteran had liver 
disease in the service or within one year 
after leaving the service.  Review of the 
medical records provided to me to date 
indicate no subsequent findings of any 
liver abnormality or condition.

Q:  State whether there is any 
etiological relationship between the 
current diagnosis of severe left colon 
diverticulosis and spasm and the marked 
smoothing of the mucosa with questionable 
evidence of ulceration along the left 
colon noted on barium study during 
service in February 1956.

A:  The patient had a barium enema on 
Feb. 2, 1956.  This showed "smoothing of 
the mucosa" and "irritability" of the 
left colon.  There was a suggestion of 
ulceration in the left colon but a 
subsequent proctoscopy showed normal 
mucosal, thus ruling out colitis.  This 
is compatible with what we call 
"irritable bowel syndrome" or "spastic 
colon".  Subsequent examinations of the 
colon carried out within the following 
year are also compatible with this 
diagnosis (and not with any form of 
colitis).  Irritible bowel or spastic 
colon may be related to the development 
of diverticulosis of the left colon, 
since it has been speculated that 
diverticulosis results from abnormal 
coordination of the smooth muscle of the 
colon, however the exact cause of 
diverticula is not known as of yet.  A 
recent textbook of Gastroenterology 
states "Recognition of the sometimes 
associated hypermotility of the distal 
colon has helped sustain a recurring 
hypothesis that diverticulosis may 
represent, at least in some persons, a 
late consequence of the "spastic colon" 
subtype of irritable bowel syndrome.  
Despite similar symptoms and patterns of 
colonic motility, the two conditions 
appear unrelated by reason of their 
differing natural history and different 
patterns of myoelectric activity.  The 
true causes of the hypermotility seen in 
spastic colon diverticulosis remain 
unknown.  "(Naitove A, Smith RE.  
Diverticular Disease of the Colon.  In 
Gastrointestinal Disease, Sleisenger and 
Fordtran, eds. 4th ed. WB Saunders: 
Philadeplphia, 1993.)  In summary, it 
certainly is possible that there is a 
relationship between the patients 
"irritable bowel syndrome": and 
diverticulosis, but there is not enough 
scientific evidence to support this with 
certainty at this time.

II.  Analysis -- Liver Disorder, Including Hepatitis

The veteran's claim for service connection for a liver 
disorder, including residuals of hepatis, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) in 
that it is "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Under § 5107(a), the VA is 
statutorily obligated to provide assistance in developing the 
evidence to support a well-grounded claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom 
Epps v. West, 118 S. Ct. 2348 (1998).  In the present case, 
the VA has obtained all relevant evidence known to be in 
existence and has referred the claim for an additional 
medical opinion to address medical questions central to the 
appeal.  No other potentially fruitful avenues for further 
development are apparent, and a duty to assist must be 
regarded as having been satisfied.  

Under the law, service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1990).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including hepatitis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The Court has held that in order to establish service 
connection for a disability on the basis of the merits of 
such claim following a finding that the claim is well 
grounded, the evidence must show (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran's service connection claim is based on the 
contention that he had an attack of hepatitis during service 
that was treated during a January 1956 hospitalization and 
was followed by residual disability.  However, none of the 
symptomatology recorded at that time was ever specifically 
attributed to hepatitis.  In fact, the opposite occurred; a 
consultant who evaluated the veteran declined to rule in any 
diagnosis other than prostatitis.  After service, the veteran 
underwent a workup at the Nelson Clinic in May 1956 by Dr. 
Hurdle.  According to Dr. Hurdle, liver function tests were 
normal and review of Air Force medical records showed no 
pathology other than prostatitis.  At no time during or since 
service has clinical examination or liver function testing 
yielded an unequivocal diagnosis of hepatitis.  The medical 
records pertaining to the veteran's current status do not 
show a diagnosis of residuals of hepatitis.  

However, other evidence of record suggests that the episode 
in service was in fact hepatitis.  During a VA 
hospitalization in October 1956, a physician commented that 
he felt the veteran had had hepatitis one year earlier and 
might still be showing its aftereffects.  Other medical 
opinion favorable to the claim is found in the statements 
provided by Dr. Lafene based on testing at the University of 
Kansas Hospital in December 1956 and in an April 1957 
statement from Dr. Christmann.  

To resolve the issue on appeal, the Board must weigh and 
balance the conflicting positions found in the medical record 
regarding the existence of hepatitis in service.  The Court 
has stated that, in evaluating the probative value of medical 
evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...as 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the 
providence of the [Board] as 
adjudicators...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In the context of how the information that led to the 
conflicting opinions was obtained, the opinions militating 
against a finding of hepatitis or other liver disease during 
and after service are entitled to greater weight.  The 
physicians in service based their conclusions on actual 
examination of the veteran rather than review of clinical 
records.  Their studies were conducted at a time that was 
contemporaneous with the symptoms that are now claimed to 
have been due to liver disease.  The opinions of Dr. Lafene 
and the physicians at the University of Kansas were based in 
part review of the studies performed during service but the 
reasons for arriving at a conclusion contrary to that of 
military physicians were not fully articulated.  Dr. Lafene's 
conclusion that the veteran had had hepatitis in service and 
continued to have a persistent problem requiring future 
observation of his liver function was based in part on the 
current observation of the veteran.  However, the conclusion 
is contradicted by the liver biopsy report described by 
Dr. Lafene, which was normal.  According to the VHA 
physician, the liver biopsy remains the most accurate means 
to determine the diagnosis of liver disease and that the 
negative biopsy findings in 1956 ruled out the possibility of 
residuals of liver disease.  If that is so, the probative 
value of the diagnosis based on the studies at the University 
of Kansas must be downgraded correspondingly.  

During a VA hospitalization in October 1956, a physician 
commented that he felt the veteran had had hepatitis one year 
earlier and might still be showing its effects.  This opinion 
was not based on any facts stated in the record.  According 
to the VHA physician, the apparent reason for the opinion was 
that the liver function tests were low or minimally normal 
but the tests used were outdated and problematic because of a 
lack of sensitivity and specificity.  

The opinion of the VHA examiner appears to be particularly 
compelling since it was based on the most comprehensive 
review of the assembled medical record of all of the 
physicians who have expressed their opinions with respect to 
this claim.  Furthermore, this physician articulates his 
reasoning in detail and correlates his conclusions with 
actual findings from the record to an extent that the other 
physicians do not.  In so doing he has declined to draw 
affirmative diagnostic findings that are not supported by 
recorded clinical data.  This conservative approach gives his 
conclusions a measure of credibility that is lacking in the 
opinions of Dr. Lafene, Dr. Christmann and the 1956 VA 
hospital physician.  

Therefore, a preponderance of the evidence of record before 
the Board is against the veteran's claim for service 
connection for hepatitis or any other liver disorder and the 
claim must be denied.  Since the positive and negative 
evidence is not in relative equipoise, the benefit-of-the 
doubt rule does not apply.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).  

IV.  Analysis--A Gastrointestinal Disorder

The veteran's claim for service connection for a 
gastrointestinal disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy, Id.  The actions by 
the VA in assembling all available medical evidence and 
obtaining a VA opinion with respect to such evidence is 
sufficient to satisfy the statutory duty to assist.  

Service medical records show that during the January 1956 
hospitalization a barium enema showed "smoothing" of the 
clonic mucosa with questionable evidence of ulceration along 
the left side of the colon, findings that the radiologist 
thought possibly due to severe colitis or a chronic digestive 
disorder.  However, no diagnosis was made at that time.  The 
veteran underwent a post service study at a VA hospital in 
October 1956 for possible peptic ulcer.  Neither peptic ulcer 
nor other disease was found.  More recent medical records, 
dated since 1995, have described findings attributed to 
diverticulosis.  

The claim for service connection for a gastrointestinal 
disorder is not supported by medical evidence that clearly 
relates the post service diagnosis of diverticulosis to the 
findings in service.  Dr. Castellone notes that a barium 
enema in service showed what appeared to be possible colitis, 
but he stops short of asserting that any current problems are 
related to that finding.  The only opinion of record directly 
commenting on the question of a relationship between current 
pathology and service was offered by the VHA physician, and 
this opinion is equivocal.  On the surface, the stated 
conclusion that it "certainly is possible" that there was a 
relationship between irritable bowel syndrome in service and 
post service diverticulosis gives some weight to the 
veteran's claim.  Furthermore, it is true that the conclusion 
that there was not enough scientific evidence to support the 
conclusion "with certainty" is irrelevant since a nexus need 
not be established with certainty; a finding that the 
positive and negative evidence is in relative equipoise will 
suffice.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Nevertheless, the opinion states also that the exact cause of 
diverticulosis is not known and that the notion that 
diverticulosis may be a late consequence of the spastic colon 
subtype of irritable bowel syndrome is merely a "recurring 
hypothesis."  The physician further notes that the two 
conditions "appear unrelated" by reason of their differing 
natural history and patterns of myoelectric activity.  Read 
as a whole, the comment does not appear to suggest that the 
requisite nexus is more than a mere possibility.  It appears, 
therefore, that the comment is not intended to be more than a 
speculation as to what medical science might eventually 
establish.  To the extent that the statement is speculative 
it is lacking in evidentiary value since the Court has held 
that service connection may not be predicated on a resort to 
speculation.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (statement from physician about the possibility of a 
link between chest trauma and restrictive lung disease was 
too general and inconclusive); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the claim that 
does little more than suggest a possibility that the illness 
might have been caused by radiation exposure is insufficient 
to establish service connection); Utendahl v. Derwinski, 
1 Vet. App. 530, 531 (1991) (a medical treatise that raises 
only the possibility or relationship between service-
connected disability and coronary artery disease does not 
show a direct causal relationship such as to support a 
finding of service connection for the cause of death).  See 
also 38 C.F.R. § 3.102 (1996).  

Therefore, a preponderance of the evidence of record is 
against the veteran's claim for service connection for a 
gastrointestinal disability and the claim must be denied.  
Since the positive and negative evidence is not in relative 
equipoise, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for a liver disorder, including residuals 
of hepatitis, is denied.  

Entitlement to service connection for a gastrointestinal 
disorder is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

